Citation Nr: 9914050	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-17 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from October 1959 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

The veteran withdrew a previously perfected appeal for 
pension benefits, acknowledging that he had only peacetime 
military service.  

The veteran underwent coronary artery bypass grafting (CABG) 
during VA hospitalization in December 1995.  Thereafter, he 
was admitted to a VA hospitalization later in December 1995 
for a myocardial infarction (MI) which it is contended is due 
to the improper performance of the earlier CABG.  

The service medical records are negative for cardiovascular 
disease and the earliest clinical evidence on file of 
cardiovascular disease are file private clinical records 
documenting that the veteran had an MI in 1993.  

On file is an authorization form for the VA performance of 
the December 1995 CABG that reflects that the attendant risks 
included a three (3) percent chance of an MI.  

The RO has denied the claim on the basis that a subsequent 
following CABG was an expected risk of the CABG, apparently 
because the authorization form indicated that an MI was a 
possible risk.  

Also on file is a copy of a single page from the second 
edition of Cardiac Nursing which states that: 

"[p]rognosis following CABG surgery may my viewed in 
terms of the likelihood of bypass graft closure, MI, 
or death.  The highest incidence of CABG occlusion 
occurs within the first year after CABG surgery; 15% 
to 20% of saphenous vein grafts and 12% of IMA grafts 
are occluded at the end of this period.  The majority 
of these vessel occlusions occur within the first 
several weeks following surgery and are caused by 
technical problems or thrombosis at the distal graft 
anastomosis.  Incidence of early graft closure 
decreases when the vein graft is harvested and 
handled carefully and when a patient receives 
antiplatet agents."  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), 38 C.F.R. 
§ 3.358(c)(3) (part of the regulation which enables 38 
U.S.C. § 1151) was invalidated on the grounds that section 
of the regulation, which included an element of fault, did 
not properly implement 38 U.S.C.A. § 1151.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998); but see VAOPGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997.

Here, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 was received in April 1996 and, accordingly, the 
claim will be adjudicated without regard to whether there 
was VA fault.  

Nevertheless, in this case a medical opinion is necessary to 
determine, in light of the VA treatment received by the 
veteran, whether the occurrence of an MI shortly after the 
CABG by the VA was a "necessary consequence," within the 
meaning of 38 C.F.R. § 3.358(c)(3) which defines a 
"necessary consequences" as those which are certain to 
result from, or were intended to result from [] surgical 
treatment administered."  

Accordingly, the case is remanded for the following: 

1.  A VA physician specializing in cardiovascular 
surgery should review the veteran's claim file.  

The claims folder and a copy of this remand should be 
made available and reviewed by the examiner prior to 
the examination of the veteran.  
The examiners should be requested to responded to the 
following question:

Was the veteran's MI following VA CABG certain to 
result from or an intended result of the CABG?  

The examiner should explain the rationale for any 
opinion and it would be helpful if the examiner would 
support his or her opinion with references to the 
medical records, clinical findings, or appropriate 
medical literature.  

2.  Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
reports.  If the examination reports do not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.").

3.  Following completion of the above development, the 
RO should review the evidence and determine whether 
the veteran's claims may be granted.  If any 
determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons and 
bases for the decision reached.  

4.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


